                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

MARQUAVIOUS CONLEY,                   )
                                      )
          Plaintiff,                  )
                                      )
     v.                               )                  CV 118-189
                                      )
SCOTT WILKES, Warden; CLIFFORD        )
BROWN, Unit Manager; and OFFICER      )
ROBINSON,                             )
                                      )
                      1
          Defendants.                 )
                                 _________

                                        ORDER
                                        _________

       On January 16, 2019, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint for failure to state a claim. (Doc. no. 8.)

On February 12, 2019, Chief United States District Judge J. Randal Hall adopted the

Magistrate’s R&R and dismissed this case. (Doc. no. 10.) However, on February 13, 2019,

Plaintiff objected to the Court’s R&R and moved to amend his complaint. (Doc. no. 12.)

Because Plaintiff’s filing was signed before dismissal, Judge Hall granted Plaintiff’s motion

to amend and vacated the February 12th adoption order. (Doc. no. 13.) On February 18,

2019, Plaintiff filed his amended complaint.      (Doc. no. 14.)     Accordingly, the Court

VACATES the January 16th R&R.          The Court screens Plaintiff’s amended complaint in




       1
         The Court DIRECTS the CLERK to update the docket in accordance with the caption
of this Order, which is consistent with Plaintiff’s amended complaint. (Doc. no. 14, p. 2-3.)
accordance with 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) in a simultaneously filed R&R.

       SO ORDERED this 28th day of March, 2019, at Augusta, Georgia.




                                             2
